Citation Nr: 0631196	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Gayle Pruitt


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In October 2002, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, and remanded the case for additional development 
of the evidence.  In April 2005, the Board again remanded the 
case, also to develop additional evidence.  


FINDING OF FACT

1.  The psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.

2.  A superimposed psychiatric disorder was not manifested in 
service, a compensably disabling psychosis was not manifested 
in first year following the appellant's discharge from active 
duty, and the veteran is not shown to have a psychiatric 
disorder shown to be related to his active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service, and a psychosis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 4.127 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice in March and April 2003 letters, 
amongst other documents, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was readjudicated in an August 2005 supplemental SOC 
(SSOC).  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection for a 
psychiatric disability; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
notices of record instructed the appellant what he needed to 
show to entitlement to service connection, as well as his 
duty to submit all pertinent evidence in his possession.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Therefore, the 
actions taken by VA have cured any error in the timing of 
notice.  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Basis

Service medical records revealed no pertinent psychiatric 
abnormality.  The entrance examination was negative for any 
findings, treatment, or diagnoses of a psychiatric disorder.  
In November 1970, a consultation sheet shows that the veteran 
had reported that he had previously been in an automobile 
accident in May 1970, and had been nervous since that time.  
The impression was anxiety.  

The veteran received a psychiatric evaluation in November 
1970.  No psychosis or neurosis was found.  The veteran's 
condition was described as an inadequate personality in an 
immature individual.  The veteran was cleared psychiatrically 
based on no evidence of a psychosis and an administrative 
separation was recommended.  

In a February 1971 mental hygiene consultation, it was noted 
that the veteran was referred for psychiatric clearance prior 
to possible administrative separation because of his 
inability to adapt to the military.  His family background 
was described as very unstable and it was stated that he 
joined the service to avoid being sent again to another 
foster home.  It was noted that the veteran enlisted in 
service in February 1970 and completed basic training, but 
while in advanced individual training, he deserted and went 
absent without leave (AWOL) on numerous occasions.  There 
were no disqualifying mental or physical defects sufficient 
to warrant disposition through medical channels.  The 
discharge examination was negative for any findings, 
treatment, or diagnoses of a psychiatric disorder.

A private hospitalization report dated from March to April 
1975 from the Katherine Hamilton Mental Health Center reveals 
that the veteran was diagnosed with schizophrenia, borderline 
type.

Private hospitalization reports dated between August 1975 to 
January 1976 from Manatee Memorial Hospital show that the 
veteran was diagnosed with psychotic reactive depression, 
chronic organic brain syndrome secondary to drug abuse, and 
adjustment reaction of adult life.

A private May 1978 psychological report from Monteagle 
Medical Center reveals a diagnosis of schizophrenia.

A May 1978 Social Security Administration (SSA) disability 
document includes a diagnosis of inadequate personality.  

In a VA hospital summary dated from December 1978 to January 
1979, the veteran was diagnosed with an anxiety reaction.

The veteran underwent a VA psychiatric examination in May 
1979 and was diagnosed with chronic schizophrenia, latent 
type.

In a March 1980 psychiatric evaluation for the State of 
California Health and Welfare Agency, the veteran was 
diagnosed with schizophrenia.


An April 1980 SSA disability document shows that 
schizophrenia was diagnosed.  

A January 1981 letter from a private physician, Dr. Arthur B. 
Carfagni, Jr. stated that the veteran had been a patient of 
his since May 1978 and that during that time he has been 
hospitalized because of his overall mental state.  He also 
stated that on several occasions in 1975 and 1976, the 
veteran was hospitalized in other states.

The veteran underwent a VA psychiatric examination in May 
1981.  He provided a history of childhood problems which 
included going to several different foster homes and being 
mistreated.  He stated that he went into service and 
continued to have problems.  Following service, he continued 
to have psychiatric problems which included numerous 
hospitalizations.  The diagnoses were chronic dysthymic 
disorder; and mixed personality disorder with some features 
of paranoid personality, schizoid personality, and avoidant 
personality.  The examiner commented that the veteran had a 
very long standing problem with both personality difficulties 
which made it hard for him to get along with people, and 
caused chronic depression. He also had anxiety related to 
these other two diagnoses.  The examiner commented that the 
roots of this clearly seemed to be a rather unstable and 
unhappy childhood and that the veteran would have had major 
difficulties whether he went into service or not.  The 
examiner noted that he did not have the claims folder to 
review and that perhaps there was some exaggeration of 
symptoms during that time, but the stage was clearly set way 
before the veteran entered the service.

A January 1994 private medical record includes a diagnosis of 
recurrent major depression.  

A January 2000 private medical record, showing a diagnosis of 
depression, notes that the veteran underwent 
electroconvulsive therapy.  

A VA discharge summary, showing that the veteran had been 
admitted for less than a week in September and October 2000, 
includes a diagnosis of bipolar disorder.  

In an October 2000 statement, the veteran requested that his 
claim for service connection for major chronic depression be 
reopened.  See VA Form 21-4138.  


The veteran underwent a VA psychiatric examination in 
February 2001.  The examiner initially noted that the claims 
folder had been reviewed and diagnosed the veteran with 
bipolar disorder.  The examiner noted that the veteran gave a 
detailed history of his dysfunctional family with a mother 
who was frequently hospitalized, and a physically abusive 
father.  The veteran stated that he a problem with depression 
and anger during his childhood.  He admitted that he was very 
unhappy, briefly after his admission into service.  He felt 
betrayed and was unhappy with what was going on because he 
was separated from the buddy that he wanted to be with.  The 
examiner commented that it appeared that the veteran's 
current problem had its onset as a child and that there was 
no evidence that service aggravated it.  The veteran, from 
the beginning, did not want to be a part of the service and 
went AWOL several times.  The examiner stated that the 
veteran had a bipolar disorder, with mood swings.  There was 
no evidence that this was identified in service.

A May 2001 SSA disability document includes diagnoses of 
bipolar disorder (primary) and polysubstance dependence 
(secondary.   

The veteran testified at a June 2002 hearing before the 
undersigned that he was not aware of any mental illness prior 
to joining the service.  He stated that shortly after 
entering service, he started having stomach problems which 
were related to a psychiatric condition.  He reported that 
since his discharge from the service in 1971 to the present 
time, he has been treated for psychiatric problems.  He also 
stated that at the minimum, if he had a psychological 
disorder prior to service, the disorder was aggravated by 
service.  He stated that he would try to obtain a medical 
opinion stating that his current psychiatric disorder either 
began in or was aggravated by service, however, the veteran 
did not submit any additional evidence.

Social Security records received since the Board's April 2005 
remand do not link a current acquired psychiatric disorder to 
service, or provide competent evidence that an acquired 
psychiatric disorder was incurred or aggravated in-service.


Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If a psychosis 
became manifest to a compensable degree within one year of 
separation from active duty then the disorder is presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).  

Personality disorders such as that manifested by the veteran 
during service are not diseases or injuries for compensation 
purposes.  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, an inservice disability 
superimposed on that disorder theoretically could be service 
connected.

To establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  As a psychiatric disorder to include 
schizophrenia, depression, anxiety reaction, dysthemic 
disorder, and bipolar disorder, has been diagnosed this 
requirement is met.

The further requirements needed to be satisfied are:  
Evidence of disease in service and competent evidence of a 
nexus between the current disability and the disease in 
service.  In this case, there is no evidence to support a 
finding that the veteran had an acquired psychiatric 
disability during his military service.  Additionally, the 
record is devoid of a finding that the veteran currently has 
an acquired psychiatric disorder which is related to his 
active service.  Consequently, direct service connection, 
i.e., on the basis that a psychiatric disorder became 
manifested in service and has persisted since, is not 
warranted.  

Further, the earliest competent (medical) evidence of a 
psychosis is in 1975.  As this was in excess of one year 
following the veteran's March 1971 separation from active 
duty, presumptive service connection for psychosis, as a 
chronic disease under 38 C.F.R. §§ 3.307, 3.309, is not 
warranted.  

There is no competent evidence of a nexus between the 
veteran's variously diagnosed psychiatric disorders and his 
active service.  The veteran's statements/testimony relating 
his psychiatric problems to service are not competent 
evidence since, as a layperson, he lacks the 
training/expertise to provide a competent opinion in the 
matter of medical etiology.  Espiritu.  

Without any competent evidence that the veteran has an 
acquired psychiatric disability which is related to service, 
the preponderance of the evidence is against the claim of 
entitlement to service connection.  Although the veteran 
presented with a personality disorder in service, service 
connection may not be granted for a personality disorder, and 
the medical evidence of record preponderates against finding 
a causal connection between service and any currently 
diagnosed psychiatric disability.  Hence, service connection 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


